Case 2:17-cv-09306-DMG-JC Document 29 Filed 07/26/19 Page 1 of 19 Page ID #:123




    1   MICHAEL N. FEUER, City Attorney (SBN 111529)
    2   CRAIG TAKENAKA, Man. Asst. City Attorney (SBN 128898)
        DEBORAH BREITHAUPT, Deputy City Attorney (SBN 170206)
    3   OFFICE OF THE LOS ANGELES CITY ATTORNEY
    4   City Hall, 200 North Spring Street, 21 5t Floor
    5   Los Angeles, CA 90012-4130
        Telephone: (213) 922-8382/Facsimile: (213) 922-8373
    6   Email: Deborah.breithaupt@lacity.org
    7
        Attorneys for Defendant City of Los Angeles
    8

    9

   10
                            UNITED STATES DISTRICT COURT

   11
                          CENTRAL DISTRICT OF CALIFORNIA

   12

   13   APARTMENT ASSOCIATION               CASE NO. CV-17-9306 DMG (JCx)
        OF GREATER LOS ANGELES,
   14   in its representative capacity on   DEFENDANT CITY OF LOS
   15   behalf of its association           ANGELES NOTICE OF MOTION
        members,                            AND MOTION FOR JUDGMENT ON
   16                                       THE PLEADINGS; MEMORANDUM
   17               Plaintiffs,             OF POINTS AND AUTHORITIES
   18
             vs.
                                            (Filed Concurrently with Request For
   19   CITY OF LOS ANGELES, a               Judicial Notice; Exhibit 1 through 4;
   20   municipal corporation; AND                Declaration of Breithaupt)
        DOES 1 THROUGH 10,
   21   INCLUSIVE,                          Date:      September 20,2019
   22
                                            Time:      9:30 a.m.
                    Defendants.             Courtroom: First Street Courthouse
   23
                                                       350 West First Street
   24                                                  Courtroom BC, Bth Floor
                                                       Los Angeles, CA 90012
   25


   26                                       Trial Date: December 3, 2019
   27
                                            FPTC Date: November 5, 2019

   28   1------------)


                                    1
          DEFENDANT CITY'S MOTION FOR JUDGMENT ON THE PLEADING
Case 2:17-cv-09306-DMG-JC Document 29 Filed 07/26/19 Page 2 of 19 Page ID #:124




    1   TO THE COURT, ALL PARTIES AND ATTORNEYS OF RECORD:
    2         PLEASE TAKE NOTICE THAT on Friday, September 20,2019 at
    3
        9:30 a.m. or as soon as thereafter the matter may be heard in the above-
    4
        entitled Court located at the First Street Courthouse, 350 West First Street,
    5
        Courtroom 8C, 8th Floor, Los Angeles, CA 90012, Defendant City of Los
    6
        Angeles will and hereby does move this Court Judgment pursuant to its
    7
        Motion for Judgment on the Pleading filed pursuant to Rule 12(c) of the
    8

        Federal Rules of Civil Procedure.
    9

   10
              Local Rule 7-3 Pre-Filing Conference: This Motion was made
   11   following a Local Rule 7 - 3 Pre-Filing Conference of Counsel occurring on
   12   or about June 5, 2019 between Plaintiff's counsel Frank Weiser of the Law
   13   Offices of Frank Weiser and Defendant's counsel Deborah Breithaupt of
   14   the Office of the Los Angeles City Attorney. Declaration of Breithaupt 1111 7,
   15   12 - 15; Exhibit 1. Despite conducting a lengthy discussion about the legal
   16   merits of the instant case and Motion, and when considering two related
   17   Rent Registry Ordinance - facial challenge cases recently filed by Mr.
   18   Weiser against the cities of Beverly Hills and San Jose that were dismissed
   19   as a matter of law on nearly identical issues 1 (Declaration of Breithaupt mT
   20
        5 - 6, 8, 12), the parties were unable to reach a resolution that eliminates
   21
        the necessity of a hearing on the City's Motion.
   22
              The First Amended Complaint For Declaratory and Injunctive Relief
   23
        should be dismissed as a matter of law on the following grounds:
   24

   25
        1 It is believed that appeals were filed in both cases. It is acknowledged
   26   these cases may not have final judgment. Nonetheless, the legal analysis
   27   provided by the respective Court in their orders of dismissal should be
        afforded full faith and credit until overturned to promote comity and
   28   dissuade forum shopping, and because Plaintiff AAGLA was a party in the
        Beverly Hills case and in this case establishing an identity of interest.
                                                 2
           DEFENDANT CITY'S MOTION FOR JUDGMENT ON THE PLEADING
Case 2:17-cv-09306-DMG-JC Document 29 Filed 07/26/19 Page 3 of 19 Page ID #:125




    1

    2
              1. Plaintiff's Section 1983 Claims Do Not Allege Any Facts.
    3
              2. The Licensing Conditions Claim Is Not Colorable.
    4
              3. No Fourth Amendment Unlawful Search Or Seizure Is Alleged.
    5
              4. No Plausible Facial or As-Applied Claims Are Alleged.
    6
              5. No Procedural Due Process Claim Has Been Alleged Or Is Ripe
    7
                 For Review.
    8
              6. No Equal Protection Claims Has Been Alleged.
    9

   10         7. No Substantive Due Process Claim Has Been Alleged.
   11         8. No Claim For Injunctive Or Declaratory Relief Has Been Alleged.
   12         This Motion will be based on this Notice of Motion; the Notice of
   13   Motion and Memorandum of Points and Authorities filed in support of the
   14   Motion for Judgment on the Pleadings; Declaration of Breithaupt which
   15   authenticates all exhibits; Exhibits 1 through 5 filed concurrently herewith;
   16   the pleadings, papers and Court orders on file herein; and on such
   17   argument as may be presented at the hearing.
   18   Dated: July 26, 2019          MICHAEL N. FEUER, City Attorney
   19                                 CRAIG TAKENAKA, Man. Asst. City Attorney
                                      DEBORAH BREITHAUPT, Dep. City Attorney
   20

   21                                  By:             /s/
   22
                                             DEBORAH BREITHAUPT
                                             Deputy City Attorney
   23

   24                                 Attorneys for Defendant City of Los Angeles
   25

   26

   27

   28



                                               3
          DEFENDANT CITY'S MOTION FOR JUDGMENT ON THE PLEADING
Case 2:17-cv-09306-DMG-JC Document 29 Filed 07/26/19 Page 4 of 19 Page ID #:126




    1
                       MEMORANDUM OF POINTS AND AUTHORITIES
    2   A.     ALLEGATIONS.
    3
               Plaintiff Apartment Association of Greater Los Angeles ("AAGLA") is a
    4
        trade organization who is suing the City of Los Angeles ("City") in a
    5
        representative capacity on behalf of its landlord members who own
    6
        residential rental property in the City that is subject to the Rent Stabilization
    7

        Ordinance (Exhibit 3, pgs. 11 - 12, LAMC § 151.00 et. seq. "RSO"). First
    8

        Amended Complaint ("FAC") 1l1f 6,7, 10. AGGLA's claims arise from the
    9

   10   recently enacted Rent Registry Ordinance (Exhibit 3, LAMC § 151.05,
   11   "RRO", effective October 4, 2016) that requires RSO property owners,
   12   without their consent, to register the rent charged for each rental unit during
   13   their annual RSO registration process. FAC 1f 12. Registration of an RSO
   14   unit is complete only when all outstanding registration fees have been paid
   15   and all rental amounts and emergency contact information have been
   16   provided. Exhibit 3, pg. 11 - 13, LAMC § 151.00.A and B.
   17          Plaintiff's First Amended Complaint ("FAC") alleges federal facial and
   18   as-applied claims under 42 U.S.C. § 1983 for "Declaratory and Injunctive
   19   Relief" [See FAC caption] asserting a hotchpotch of challenges to the RRO
   20
        under the Fourth, Fifth and Fourteenth Amendments to the United States
   21
        Constitution, including: (1) invasion or privacy/unreasonable search and
   22
        seizure of property without consent or warrant in violation of the Fourth
   23
        Amendment (FAC 1f 20); (2) substantive and procedural due process
   24
        violations under the Fourteenth Amendment arising from alleged unlawful
   25
        RRO licensing conditions and restrictions placed upon on the business of
   26

   27   renting of RSO rental units (FAC 1120); and (3) Fourteenth Amendment
   28   equal protection violation because non-RSO landlords do not have rent
        registration requirements (FAC 1121).
                                       1
             DEFENDANT CITY'S MOTION FOR JUDGMENT ON THE PLEADING
Case 2:17-cv-09306-DMG-JC Document 29 Filed 07/26/19 Page 5 of 19 Page ID #:127




    1


    2   B.     THE HOUSING CRISIS AND CITY'S POLICE POWERS TO ENACT
    3
               THE RENT STABILIZATION ORDINANCE.
    4
               In California, securing the availability of housing is of vital statewide
    5
        importance. Cal. Gov't Code § 65580(a). It is beyond dispute that Los
    6
        Angeles has a rental housing crisis. Gov't Code § 65009(a)(1); Exhibit 3,
    7
        pgs. 2-3, LAMC § 151.01. The Tenth Amendment of the United States
    8
        Constitution and California constitution art XI delegate police powers to
    9

   10   local governments. Birkenfeld v. City of Berkley (1976) 17 Cal. 3d 129,
   11   140. California Constitution art. XI, § 7 confers upon all cities the power to
   12   make/enforce within their limits all local, police, sanitary, and other
   13   ordinances not in conflict with general laws. A municipality like the City of
   14   Los Angeles has general police powers to regulate the use of real property
   15   in its jurisdiction to promote the public health and welfare. Cal. Const., art.
   16   XI, § 7; Big Creek Lumber Co. v. County of Santa Cruz (2006) 38 Cal. 4th
   17   1139,1151-1152.
   18          The City's police powers in the land use context (such as renting
   19   RSO apartments) includes the ability to limit economic incentives to engage
   20
        in a transaction. See Griffin Dev. Co. v. City of Oxnard (1985) 39 Cal. 3d
   21
        256, 262-266. Municipal decisions that restrict a property owner's return on
   22
        their property, increase the cost of doing business, or reduces profits are
   23
        considered impacts on economic interests, rather than on fundamental
   24
        vested rights. See E. WA.P Inc. v. City of Los Angeles (1997) 56 Cal. App.
   25
        4th 310,325." Federal law establishes that price controls are a
   26

   27
        constitutionally permissible means to achieve a municipality's legitimate
   28   public purposes provided such controls are not arbitrary, discriminatory or


                                       2
             DEFENDANT CITY'S MOTION FOR JUDGMENT ON THE PLEADING
Case 2:17-cv-09306-DMG-JC Document 29 Filed 07/26/19 Page 6 of 19 Page ID #:128




    1   demonstrably irrelevant to policy objectives. See Nebbia v. New York
    2   (1934) 291 U.S. 502, 539, 78 L. Ed. 940, 54 S. Ct. 505.
    3
               Judicial notice is requested under Fed. R. Evid. 201(b) that the City 0
    4
        Los Angeles is a charter city and municipal corporation operating under the
    5
        laws of the state of California. The Petris Act (Exhibit 5, Civil Code §
    6
        1947.7) controls the field of rent stabilization ordinances having rent
    7
        registry requirements and directs public entities may collect rent data.
    B

        Exhibit 3, pgs. 2-3, LAMC § 151.01,   ~   6; Exhibit 3, pgs. 11 - 20, LAMC
    9

   10   §151.04.A; LAMC § 151.05, § 151.06. The City's Rent Stabilization
   11   Ordinance or "RSO" (Exhibit 3, LAMC § 151.00 et. seq.) was enacted in
   12   May 1979 to stem the shortage of affordable housing, especially for low-
   13   income people. Exhibit 3, pg. 1, LAMC § 151.01 "Oper. 5/1/79". The City's
   14   Housing + Community Investment Department ("HCID") is empowered to
   15   implement the RSO at RSO designated residential rental properties owned
   16   by AGGLA's members. Exhibit 3, pgs. 2-3. Historically, the RSO has
   17   empowered the City to collect rent data from RSO landlords to adjudicate
   IB   an array of issues involving permissible rent levels. See Exhibit 3, pgs. 4-5,
   19   LAMC § 151.02 Definition of Maximum Adjusted Rent and Maximum Rent;
   20
        Exhibit 3, pg. 11, LAMC § 151.04 Restriction On Rents; Exhibit 3, pgs. 11-
   21
        12, LAMe § 151.05.A requiring rent registration before collecting rent;
   22
        Exhibit 3, pg. 12, LAMC § 151.05.C requiring maintenance of rent records.
   23
        C.     THE CITY'S RENT REGISTRY ORDINANCE.
   24
               The RSO mirrors the state Petris Act (Exhibit 5) in mandating
   25
        landlords of rent controlled units to register the rent they charge tenants.
   26
   27   Exhibit 5, pg. 2 at (b), (g); pg. 3 at (c). Under the RSO, no landlord shall
   2B   demand/accept rent for a rental unit without first procuring and serving on


                                               3
             DEFENDANT CITY'S MOTION FOR JUDGMENT ON THE PLEADING
Case 2:17-cv-09306-DMG-JC Document 29 Filed 07/26/19 Page 7 of 19 Page ID #:129




     1       the tenant or displaying in a conspicuous place a valid written rent
     2       registration statement. Exhibit 3, pgs. 11-12, LAMC § 151.05.A.
     3
                   Before enactment of the RRO, all RSO landlords were required to
     4
             annually obtain an HCID rent registration statement that was issued upon
     5
             payment of applicable RSO fees and providing emergency contact
     6
             information. Exhibit 3, pg. 11-12, LAMC § 151.05.A-B. Effective October 4,
     7
             2016, the RSO, through the RRO, requires RSO landlords to submit per-
     8

             unit rent data (Exhibit 3, pg. 14-15, LAMC § 151.05.J; Ordinance 184,529)
     9

   10    .   along with their fees and emergency contact information 1• The RRO (simila
   11        to the Petris Act, Civil Code § 1947.7) does not impose penalties if a
   12        landlord tries in good faith to substantially comply with the RRO. Exhibit 3
   13        (RSO), pg. 14-15, LAMC § 151.05.J.2-3; Exhibit 5 (Petris Act), pg. 2, CC §
   14        1947.7(b), 113. Facially, the RRO allows for the collection of the amount of
   15        rent charged in RSO rental properties to enable the City to manage its
   16        rental housing crisis, stating:
   17              1.     A landlord shall provide rent amount and tenancy information
   18                     for every rental unit subject to this chapter on a form prescribed
                          by the Department. This information shall be submitted
   19
                          annually by the last day of February of each year. Registration
   20                     is complete only when all outstanding registration fees hav
   21
                          been paid and all required rent amount and tenanc
                          information, including emergency contact information, i
    22                    provided.
   23

   24

    25
             1 The judicially noticeable HCID 2018 Annual Rent Registry Form (Exhibit 4) shows that
    26       each RSO landlord is asked to disclose by the last day of February each year, for each
   27        rental unit, the following information: "Street Number; Street Name; Unit Number; # of
             Bedrooms; Move-In Date MMIYYY; Effective Date of Last Rent Increase MMIYYYY;
    28       and Current Monthly Rent." Exhibit 4. No tenant names are requested. Id.


                                                       4
               DEFENDANT CITY'S MOTION FOR JUDGMENT ON THE PLEADING
Case 2:17-cv-09306-DMG-JC Document 29 Filed 07/26/19 Page 8 of 19 Page ID #:130




     1
                2.   The Department shall provide written notification to the landlord
     2               of the failure to comply with this subsection and allow 15
                     calendar days to respond. The Department will not issue
     3
                     registration statement for the property until the landlord ha
     4               substantially complied by providing the required rental
     5
                     information as provided by applicable law.

     6
                3.   Any landlord disputing the Department's notification of deficien'
     7               registration may file a written appeal within ten calendar days 0
                     the date of the notice of deficiency. The Department shal
     8
                     provide a written notice within 30 calendar days of its appeal
     9               decision which shall be a final administrative decision. Th
    10
                     Rent Adjustment Commission may promulgate regulations t
                     implement these provisions.
    11

    12
         D.     STANDARD OF REVIEW.
    13
                "After the pleadings are closed - but early enough not to delay trial-
    14
         a party may move for judgment on the pleadings." Fed. R. Civ. P. 12(c).
    15
         Judgement on the pleadings is proper when the moving party establishes
    16
         on the face of the pleading that no material issue of facts remains to be
    17
         resolved and that it is entitled to judgment as a matter of law." Hal Roach
    18
         Studios, Inc v. Richard Feiner & Co. (9th Cir. 1989) 896 F. 2d 1542, 1550.
    19
         The court accepts as true all facts alleged in the complaint and construes
    20

    21
         them in the light most favorable to the non-moving party. See Fleming v.
    22   Pickard (9th Cir. 2009) 581 F. 3d 922, 925. Granting a Rule 12(c) motion is
    23   proper when the plaintiff fails to alleger enough facts to state a facially
    24   plausible claim. Bell At!. Corp. v. Twombly (2007) 550 U.S. 544 570, 127 S.
    25   Ct. 1995; Ashcroft v. Iqbal (2009) 556 U.S. 662, 678, 129 S. Ct. 1937,
    26   1949. A claim is facially plausible if the factual allegations allow the Court to
    27   draw a reasonable inference that the defendant is liable for the misconduct
    28



                                                5
              DEFENDANT CITY'S MOTION FOR JUDGMENT ON THE PLEADING
Case 2:17-cv-09306-DMG-JC Document 29 Filed 07/26/19 Page 9 of 19 Page ID #:131




     1   alleged. Ashcroft v. Iqbal, supra, 556 U.S. at 678; Caviness v. Horizon
     2   Cmty. Learning Ctr. Inc. (9 th Cir. 2010) 590 F. 3d 806,812.
     3
                A party challenging the facial validity of a legislative land use
     4
         measure has the burden of demonstrating that it lacks a reasonable
     5
         relationship to the public welfare. Goldblatt v. Hempstead (1962) 369 U.S.
     6
         590, 596. Rent control ordinances that restrict business profits do not
     7
         implicate divestment of a vested fundamental property interest. See San
     8

         Marcos Mobilehome Park Owners' Assn. v. City of San Marcos (1987) 192
     9

    10   Cal. App. 3d 1492, 1502 (holding denial of rent increase application only
    11   restricted return on property; it does not force owner out of business or
    12   affect his right not to have his property taken away from him). A landlord's
    13   interest in keeping rent information confidential cannot be fairly said to
    14   affect a "fundamental" right because such disclosures promote compelling
    15   state interests in a regulated business and these requests are narrowly
    16   tailored to effectuate only that interest. As such, any challenge to the RRO
    17   as alleged in the FAC would be subject to the deferential test of whether
    18   the legislation is reasonably related to a legitimate governmental purpose.
    19   E.     ARGUMENT.
    20
                1. Plaintiff's Section 1983 Claims Do Not Allege Any Facts.
    21
                 "Standing requires a showing of injury in fact, causation, and
    22
         redressability." Nat'l Res. Def Council v. EPA (2006) 437 F. Supp. 1137,
    23
         1143. Article III limits federal court jurisdiction to cases and controversies
    24
         supported by evidence showing: n(1) he or she has suffered an injury in fac
    25
         that is concrete and particularized, and actual or imminent; (2) the injury is
    26

    27
         fairly traceable to the challenged conduct; and (3) the injury is likely to be
    28   redressed by a favorable court decision. n Salmon Spawning & Recovery
         Alliance v. Gutierrez (9th Cir. 2008) 545 F.3d 1220, 1225. The injury-in-fact
                                                 6
              DEFENDANT CITY'S MOTION FOR JUDGMENT ON THE PLEADING
Case 2:17-cv-09306-DMG-JC Document 29 Filed 07/26/19 Page 10 of 19 Page ID #:132




     1    must be concrete and particularized; there must be a causal connection
     2    between the injury and defendant's conduct or omissions; and there must
     3
          exist a likelihood that the injury will be redressed by a favorable decision.
     4
          Lujan v. Defenders of Wildlife (1992) 504 U.S. 555, 560-561,112 S. Ct.
     5
          2130, 2136. Courts are obliged to evaluate subject matter jurisdiction sua
     6
          sponte. United Investors Life Ins. Go. v. Waddell & Reed, Inc. (9th Cir.
     7
          2004) 360 F. 3d 960. 966.
     8

                 To allege a Section 1983 claim, Plaintiff must allege facts sufficient to
     9


    10
         , establish an individual deprivation by a person acting under color of state
    11    law, of the rights, privileges and immunities provided by the Constitution.
    12    See Butler v. Elle (9th Cir. 2002) 281 F. 3d. 1014, 1021. Specific facts must
    13    be pled that indicate that a violation has occurred. Jones v. Community
    14    Redevelopment Agency. (9 th Cir. 1994) 733 F.2d. 646, 650-651. The
    15    elements for a Section 1983 claim include: "( 1) that a right secured by the
    16    Constitution or laws of the United States was violated, and (2) that the
    17    alleged violation was committed by a person acting under the color of State
    18    law." Long v. Gty. of Los Angeles (9th Cir. 2006) 442 F.3d 1178, 1185.
    19           AAGLA's FAC alleges 42 U.S.C. § 1983 claims challenging the RRO
    20
          as: (1 )an invasion of privacy/unreasonable search and seizure of property
    21
          without consent or warrant in violation of the Fourth Amendment (FAC 11
    22
          20); (2) substantive and procedural due process violations under the
    23
          Fourteenth Amendment due to alleged unlawful RRO licensing conditions
    24
          and restrictions placed upon on the business of renting of RSO rental units
    25

    26
          (FAC   11 20); and (3) Fourteenth Amendment     equal protection violation

    27
          because non-RSO landlords do not have rent registration requirements
    28    (FAC   11 21).   An entrepreneur who embarks upon a regulated business has
          voluntarily chosen to subject him/herself to a full arsenal of lawful
                                                  7
            DEFENDANT CITY'S MOTION FOR JUDGMENT ON THE PLEADING
Case 2:17-cv-09306-DMG-JC Document 29 Filed 07/26/19 Page 11 of 19 Page ID #:133




     1    governmental regulations. Marshall v. Barlow's, Inc. (1978) 436 U. S. 307,
     2    313, 98 S. Ct. 1816, 56 L. Ed. 2d 305; City of Los Angeles v. Patel (2015)
     3
          135 S. Ct. 2443, 2459. Examination of the pleading shows that it merely
     4
          parrots constitutional language in FAC ,-r,-r 20-21 without any supporting
     5
          allegations that raise an inference that a Section 1983 violation has
     6
          occurred. The RRO facially implements the state Petris Act and is narrowly
     7
          tailored to apply only to RSO properties which HCID regulates. The RRO
     8
          does not require the production of business records and does not involve
     9

    10
         " any inspections. Rather, the RRO allows for the tracking of rent data which
    11    is neither personal in nature nor aimed at the discovery of evidence of
    12    crime. No facts support the Section 1983 claims. Because the Section
    13    1983 challenges are theoretical and conclusory, the Motion should be
    14    granted.
    15          2. The Licensing Conditions Claim Is Not Colorable.
    16          AGGLA alleges a Fourteenth Amendment claim that the RRO
    17    contains unlawful licensing conditions. Such claim is unintelligible and
    18    reflects conjecture unsupported by any particular allegations. Additionally,
    19    the licensing conditions allegations fail to allege a Section 1983 claim
    20
          because any potential "unconstitutional conditions" doctrine would only limit
    21
          the City's ability to exact waivers of rights as a condition of benefits and no
    22
          such conditions are alleged to apply to the RRO Ordinance. See United
    23
          States v. Scott (9th Cir. 2006) 450 F. 3d 863, 866. Equally problematic is
    24
          that a condition precedent to an unconstitutional condition claims is that the
    25
          government could not have constitutionally ordered the person to produce
    26

    27
          what is contested (Koontz v. St. Johns River Mgmt. Dist. (2013) 570 U.S.
    28    595, 612, 133 S. Ct. 2586, 186 L. Ed. 2d 697) and here the City has a
          mandate under state local and local emergency to embrace the City's RSP
                                      8
            DEFENDANT CITY'S MOTION FOR JUDGMENT ON THE PLEADING
Case 2:17-cv-09306-DMG-JC Document 29 Filed 07/26/19 Page 12 of 19 Page ID #:134




     1   rental housing stock for the public health and welfare. On these grounds,
     2   the Motion should be granted as to the unlawful licensing claim.
     3
               3. No Fourth Amendment Unlawful Search Or Seizure Is Alleged.
     4
               The Fourth Amendment's prohibition against unreasonable seizures
     5
         applies to the states through the Fourteenth Amendment. Soldal v. Cook
     6
         Cnty. (1992) 506 U.S. 56, 61, 113 S. Ct. 538, 121 L. Ed. 2d 450 (citation
     7
         omitted). The Fourth Amendment does not proscribe all state-initiated
     8

         searches and seizures; only those that are unreasonable. Florida v. Jimeno
     9

    10   (1991) 500 U.S. 248, 250, 111 S. Ct. 1801, 114 L. Ed. 2d 297. The crux of
    11   the Fourth Amendment is whether a person has a constitutionally
    12   protectable reasonable expectation of privacy. California v. Ciraolo (1986)
    13   476 U.S. 207, 211, 106 S. Ct 1809, 90 L. Ed. 2d 210. A reasonable
    14   expectation of privacy has two parts: (1) that a person has an actual
    15   subjective expectation of privacy, and (2) that the subjective expectation of
    16   privacy is one that society is prepared to recognize. Katz v. United States
    17   (1967) 389 U.S. 347, 361, 88 S. Ct. 507, 19 L. Ed 2d 576. Notably, when
    18   analyzing a facial challenge alleging unlawful searches/seizures, "(t)he
    19   cardinal principle of statutory construction is to save and not to destroy."
    20   NLRB v. Jones & Laughlin Steel Corp. (1937) 301 U.S. 1, 30; 57 S. Ct.
    21
         615; 81 L. Ed. 893.
    22
               Plaintiff AGGLA bases its Fourth Amendment claim principally upon
    23
         the holding in City of Los Angeles v. Patel (2015) 135 S. Ct. 2443, 192 L.
    24
         Ed. 2d 435, 2015 LEXIS 4065 and claims that the RRO does not provide
    25
         landlords with an opportunity to object to producing rent registry data nor
    26

    27
         any opportunity to pre-compliance review. However, these conclusory
    28   claims reflect conjecture that facially contradicts the RRO which states
         landlords have appeal right that may be exercised within ten days of notice
                                                9
           DEFENDANT CITY'S MOTION FOR JUDGMENT ON THE PLEADING
Case 2:17-cv-09306-DMG-JC Document 29 Filed 07/26/19 Page 13 of 19 Page ID #:135




     1   of a submission deficiency. Nor is AGGLA's FAC supported by any claims
     2   of an illegal search or seizure of business records. Indeed, no production
     3
         of business records is facially required under the RRO. Just because
     4
         AGGLA considers their rent information as a private business affair does
     5
         not transform these conclusions into an unconstitutional search or seizure.
     6
         No trespass onto private property is claimed to have occurred.
     7
                 AGGLA's landlords have no reasonable expectation of privacy in thei
     8

         rent data submitted under the RRO because such information is routinely
     9

    10
         ,submitted to the City to determine, for example, maximum rents, allowable
    11   rent increases, and rent restrictions. See Exhibit 3, pgs. 4-5, LAMC §
    12   151.02 Definition of Maximum Adjusted Rent and Maximum Rent; Exhibit 3,
    13   pg. 11, LAMC § 151.04 Restriction On Rents; Exhibit 3, pgs. 11-12, LAMC
    14   § 151.05.A requiring rent registration before collecting rent. In San
    15   Francisco Apartment Assn. v. City & County of San Francisco (9th Cir.
    16   2018) 881 F. 3d. 1169, the Ninth Circuit supported this conclusion finding
    17   that a residential landlord's production to the city of tenant buyout
    18   agreements containing business information that was placed onto a public
    19   server did not allege a privacy interest rising to the level of a constitutional
    20
         claim because such information was regularly shared with the city during
    21
         other transactions. The RSO rental housing crisis and public need to gather
    22
         real time rent data to enable the City to engage in land use (housing)
    23
         planning and regulation are legitimate governmental objectives which to
    24
         RRO furthers. The lack of any facts about any compelled or coerced
    25
         search, seizure or inspections facially falls outside the Fourth Amendment
    26


    27
         warranting dismissal of the Fourth Amendment claim.
    28   / / /


         ///
                                       10
             DEFENDANT CITY'S MOTION FOR JUDGMENT ON THE PLEADING
Case 2:17-cv-09306-DMG-JC Document 29 Filed 07/26/19 Page 14 of 19 Page ID #:136




     1
               4. No Plausible Facial or As-Applied Claims Are Alleged.
     2
               Straight facial claims involve singular, discrete injuries occurring at
     3
         the time the statute is enacted. Carson Harbor Village Ltd. v. City of Carson
     4
         (9th Cir. 1994) 37 F. 3d 468, 476. A plaintiff challenging the validity of a law
     5
         on its face must establish that no set of circumstances exists under which
     6
         the act would be valid. United States v. Peeples (2010) 630 F.3d 1136,
     7
         1138. The remedy on a facial challenge is striking down the regulation.
     8

         An as-applied challenge concedes that the challenged regulation may be
     9

    10   valid, but that its application to a particular property is not valid. In the case
    11   of a successful as-applied challenge, the remedy is an injunction
    12   preventing the unconstitutional application of the regulation to the plaintiff's
    13   property. Eide v. Sarasota County (11 th Cir. 1990) 908 F. 2d 716, 722.
    14         Plaintiff AAGLA has not alleged any facts about actually sustaining an
    15   injury-in-fact nor invasion of a legally protected interest related to the RRO.
    16   AAGLA has grounded its claims resting upon the third party tenant privacy
    17   rights as to the rent they pay and otherwise relies upon mere commercial
    18   interests to keep their business affairs private which does not rise to the
    19   level of a constitutional injury. Because there are literally no as-applied
    20
         facts alleged, the pleading fails to state any actionable as-applied claims.
    21
         There are no facts alleged that would support a conclusion that there is no
    22
         set of circumstances under which the RRO would be valid, thereby gutting
    23
         all facial challenges. On all of these grounds, all facial and as-applied
    24
         claims should be dismissed as a matter of law.
    25
               5. No Procedural Due Process Claim Has Been Alleged Or Is
    26

    27
                  Ripe For Review.

    28
               Procedural due process claims have two elements: (1) a protectable
         liberty or property interest, and (2) a denial of adequate procedural
                                     11
           DEFENDANT CITY'S MOTION FOR JUDGMENT ON THE PLEADING
Case 2:17-cv-09306-DMG-JC Document 29 Filed 07/26/19 Page 15 of 19 Page ID #:137




     1   protections. Thornton v. City of St. Helens (9 th Cir. 2005) 425 F.3d 1158,
     2   1167. "A person seeking a benefit provided by the government has a
     3
         property interest in the benefit for purposes of procedural due process only
     4
         if the person has a legitimate claim of entitlement to it." Las Lomas Land
     5
         Co., LLC v. City of Los Angeles (2009) 177 Cal. App. 4th 837, 853, quoting
     6
         Board of Regents v. Roth (1972) 408 U.S. 564, 569, 577, 92 S. Ct. 2701,
     7
         33 L. Ed. 2d 548).
     8

               A procedural due process claim under 42 U.S.C. §1983 is not
     9

    10   cognizable when a state's post-deprivation remedies are adequate to
    11   protect a plaintiff's procedural due process rights. Lake Naciemiento Ranch
    12   Co. v. County of San Luis Obispo (9th Cir. 1987) 841 F. 2d. 872, 879-880.
    13   To allege a ripe controversy, the Plaintiff must suffer or be threatened with
    14   suffering an injury of sufficient magnitude to reasonably assure the relevant
    15   facts and issues will be adequately presented for judicial determination.
    16   City of Irvine v. Irvine Citizens Against Overdevelopment (1994) 25 Cal.
    17   App. 4th 868, 874. A claim for damages is not ripe for adjudication if" ... it
    18   rests upon contingent future events that may not occur as anticipated, or
    19   indeed may not occur at all." Contra Costa County Sheriffs Ass'n v. Mitcho
    20
         (N.D. Cal. Mar. 24, 2015) 2015 U.S. Dist. LEXIS 37148,202 L.R.R.M.
    21
         (BNA) 3555.
    22
               When an administrative tribunal is created by the Legislature, the
    23
         requirement of exhaustion of administrative remedies is jurisdictional.
    24
         George Arakelian Farms Inc. v. Agricultural Labor Relations Bd. (1985) 40
    25
         Cal. 3d 654, 661. California Code of Civil Procedure ("CCP") §1094.5
    26

    27
         provides a writ of mandate procedure to challenge an administrative action.
    28   Patel v. City of Los Angeles (9th Cir. 2002) 47 Fed. Appx. 799, 801 (stating
         California "provides adequate post-deprivation remedies" under CCP §
                                     12
           DEFENDANT CITY'S MOTION FOR JUDGMENT ON THE PLEADING
Case 2:17-cv-09306-DMG-JC Document 29 Filed 07/26/19 Page 16 of 19 Page ID #:138




     1    1094.5 and that a due process claim under Section 1983 is not cognizable
     2    if adequate post-deprivation remedies have not been exercised); Arroyo
     3
          Vista Partners v. County of Santa Barbara (C.D. Cal. 1990) 732 F. Supp.
     4
          1046, 1053 (dismissing procedural due process claim due to available
     5
          adequate state remedies under CCP § 1094.5.) Under Code of Civil
     6
          Procedure § 1094.6, a Petition for Writ of Mandate must be filed not later
     7
          than the 90 th day following the date on which the agency decision becomes
     8

          final. A petitioner filing a writ has the burden of pleading the facts upon
     9


    10
         , which its claims are based. Riverside Sheriff's Ass'n v. County of Riverside
    11    (2003) 106 Cal. App.4th 1285, 1289.
    12          Here, AGGLA does not allege that any of its members ever
    13    exhausted available RRO remedies which could have been challenged as
    14    a final agency decision in a state writ filed under CCP § 1094.5 or § 1085.
    15    The pleading, therefore, fails to state a facially plausible procedural due
    16    process claim upon which an injury could be established for failure to
    17    exhaust. Since the AGGLA landlords never alleging having exercise their
    18    RRO appeal and writ rights, no procedural due process claim is ripe for
    19    review nor has been alleged, and the Motion should be granted.
    20
                6. No Equal Protection Claims Has Been Alleged.
    21
                Landlord are not a protected class. Sylvia Landfield Tr. v. City of Los
    22
          Angeles (9th Cir. 2013) 729 F.3d 1189, 1191. The equal protection clause
    23
          requires that persons who are similarly situated be treated alike. Habitat Tr.
    24
          For Wildlife, Inc. v. City of Rancho Cucamonga (2009) 175 Cal. App. 4th
    25
          1306, 1323. A plaintiff may allege an equal protection claim by alleging
    26

    27
          facts showing that the defendant discriminated against him/her/it based
    28    upon membership in a protected class. Comm. Concerning Cmty.
          Improvement v. City of Modesto (9th Cir. 2009) 583 F. 3d 690,702-703.
                                      13
            DEFENDANT CITY'S MOTION FOR JUDGMENT ON THE PLEADING
Case 2:17-cv-09306-DMG-JC Document 29 Filed 07/26/19 Page 17 of 19 Page ID #:139




     1   Inquiries in an equal protection analysis examine whether the legislation at
     2   issue operates to the disadvantage of some suspect class or impinges
     3
         upon a fundamental right explicitly or implicitly protected by the constitution,
     4
         thereby requiring strict judicial scrutiny. San Antonio Indep. Sch. Dist. v.
     5
         Rodriguez (1973) 505 U.S. 1, 10. Here, Plaintiffs are not members of a
     6
         protected class. Additionally, there are no facts raising an inference that the
     7
         RRO is not equally applied to all RSO landlords. Since no differential
     8
         treatment is alleged, no equal protection claim exists warranting dismissal.
     9

    10
               7. No Substantive Due Process Claim Has Been Alleged.
    11         Plaintiff's substantive due process claim fails to state a claim because
    12   it is preempted by other constitutional claims under the rule of Graham v.
    13   Connor, 490 U.S. 386,104 L. Ed. 2d 443,109 S. Ct. 1865 (1989). "The
    14   specific guarantees of the first Eight Amendments stake out reliable limits
    15   to the exercise of government authority in particular situations. Thus, where
    16   a particular amendment provides an explicit textual source of constitutional
    17   protection against a particular sort of government behavior, that
    18   Amendment, not the more generalized notion of substantive due process,
    19   must be the guide for analyzing these claims.'" (citation omitted)." Id at
    20
         1319. The crux of this lawsuit is the City's land use rent control regulation
    21
         impacting the Plaintiff's supposed property rights which would be analyzed
    22
         under the due process clause or possibly the Fifth Amendment, and not the
    23
         substantive due process clause. Even if a valid substantive due process
    24
         claim had been alleged, which is not conceded, the RRO is well grounded
    25

         in helping to resolve the declared housing crisis that exists citywide.
    26

    27
               Under the Fourteenth Amendment, a law regulating or limiting the us
    28   of real property for the public welfare does not violate substantive due
         process as long as it is reasonably related to the accomplishment of a
                                     14
           DEFENDANT CITY'S MOTION FOR JUDGMENT ON THE PLEADING
Case 2:17-cv-09306-DMG-JC Document 29 Filed 07/26/19 Page 18 of 19 Page ID #:140




     1   legitimate governmental interests. Guinnane v. San Francisco City
     2   Planning Com. (1989) 209 Cal. App. 3d 732, 740-741. The RRO is facially
     3
         reasonably and rationally related to the preservation of rent controlled
     4
         housing by providing HCID with actual land use/rent data concerning RSO
     5
         properties. Requiring landlords to submit annual rent data as a condition
     6
         for exercising the commercial benefit of obtaining a rent certificate
     7
         necessary to ply their trade falls within the purview of permissible police
     8

         regulation for the public welfare. The RRO comports with the Petris Act
     9

    10
         which has never been invalidated and promotes the protection of
    11   vulnerable tenants potentially subject to unfair rental practices that may
    12   violate the RSO. The RRO causes no impact that does not already exist
    13   under the RSO - it merely allows for the annual collection of rent data at
    14   one point in time. A municipality's police powers includes the ability to limit
    15   an economic incentive to engage in a transaction that it reasonably
    16   believes poses a risk of harm to vulnerable tenants or has a significant
    17   impact on the availability of rental housing. See Griffin Dev. Co. v. City of
    18   Oxnard (1985) 39 Cal. 3d 256, 262-66. Where, as here, a land use
    19   regulation bears a reasonable relationship to the public welfare, it is
    20
         constitutionally permissible. Associated Home Builders etc., Inc. v. City of
    21
         Livermore (1976) 18 Cal. 3d 582, 604-607. On these grounds, the
    22
         substantive due process claim should be dismissed.
    23
               8. No Claim For Injunctive Or Declaratory Relief Has Been
    24
                  Alleged.
    25
               The FAC seeks unspecified injunctive relief. The basic requisites for
    26

    27
         the issuance of equitable relief are the likelihood of substantial and
    28   immediate irreparable injury, and the inadequacy of remedies at law.
         O'Shea v. Littleton, 414 U.S. 488,502 (1974). 'The plaintiff must show that
                                     15
           DEFENDANT CITY'S MOTION FOR JUDGMENT ON THE PLEADING
Case 2:17-cv-09306-DMG-JC Document 29 Filed 07/26/19 Page 19 of 19 Page ID #:141




     1   he has sustained or is immediately in danger of sustaining some direct
     2   injury as the result of the challenged official conduct and the injury or threat
     3
         of injury must be both real and immediate, not conjectural or hypothetical."
     4
         City of Los Angeles v. Lyons, 461 U.S. 95, 105 (1983). "Past exposure to
     5
         illegal conduct does not in itself show a present case or controversy
     6
         regarding injunctive relief... if unaccompanied by any present, on-going
     7
         effects." Lujan v. Defenders of Wildlife, 504 U.S. 555, 564 (1992) (internal
     8
         quotation and citation omitted). AGGLA has alleged no facts raising an
     9

    10
         inference that its members face have sustained any substantial or
    11   irreparable injury nor any inadequacy of administrative remedies at law.
    12   Nor is there any allegation raising an inference that there exists an actual
    13   controversy ripe for review or declaration of rights. On these grounds, for
    14   failure to allege a colorable claim for injunctive relief, the Motion should be
    15   granted.
    16   Dated: July 26, 2019           MICHAEL N. FEUER, City Attorney
    17                                  CRAIG TAKENAKA, Man. Asst. City Attorney
                                        DEBORAH BREITHAUPT, Dep. City Attorney
    18

    19                                  By:             lsi
                                              DEBORAH BREITHAUPT
    20
                                              Deputy City Attorney
    21

    22
                                        Attorneys for Defendant City of Los Angeles

    23

    24


    25

    26

    27

    28



                                     16
           DEFENDANT CITY'S MOTION FOR JUDGMENT ON THE PLEADING
